Exhibit 10.3

 

EXECUTION COPY

 

PLEDGE AGREEMENT

 

PLEDGE AGREEMENT dated as of November 22, 2005, made among ACCELLENT MERGER SUB
INC., a Maryland corporation (“Merger Sub”), a wholly owned subsidiary of
ACCELLENT ACQUISITION CORP., a Delaware corporation (“Holdings”) which shall
merge (the “Merger”) with and into ACCELLENT INC., a Maryland corporation
(“Target” and immediately upon consummation of the Merger with Target as the
surviving entity and its assumption of the obligations of Merger Sub by
operation of law, the “Borrower”), Holdings, the Borrower, each of the
subsidiaries of the Borrower listed on Schedule 1 hereto (each such subsidiary
individually, a “Subsidiary Pledgor” and, collectively, the “Subsidiary
Pledgors”; the Subsidiary Pledgors, Borrower and Holdings are referred to
collectively as the “Pledgors”) and JPMORGAN CHASE BANK, N.A. as administrative
agent (in such capacity, the “Administrative Agent”) for the lenders (the
“Lenders”) from time to time parties to the CREDIT AGREEMENT dated as of the
date hereof, among the Borrower, Merger Sub, Holdings, the Subsidiary Pledgors,
the Lenders, J.P. MORGAN SECURITIES INC., as joint lead arranger and joint
bookrunner (in such capacities, the “Joint Lead Arranger” and “Joint
Bookrunner”), CREDIT SUISSE, as joint lead arranger and joint bookrunner and
syndication agent (in such capacities, the “Joint Lead Arranger” and “Joint
Bookrunner” and “Syndication Agent”), the Administrative Agent and LEHMAN
COMMERCIAL PAPER INC., as documentation agent (in such capacity, “Documentation
Agent”).

 

W I T N E S S E T H :

 

WHEREAS, (a) pursuant to the Credit Agreement, the Lenders have severally agreed
to make Loans to the Borrower and the Letter of Credit Issuers have agreed to
issue Letters of Credit for the account of the Borrower (collectively, the
“Extensions of Credit”) upon the terms and subject to the conditions set forth
therein and (b) one or more Lenders or affiliates of Lenders may from time to
time enter into Hedge Agreements with the Borrower;

 

WHEREAS, pursuant to the Guarantee (the “Guarantee”) dated as of the date
hereof, Holdings and each Subsidiary Pledgor has unconditionally and irrevocably
guaranteed, as primary obligor and not merely as surety, to the Administrative
Agent, for the benefit of the Secured Parties the prompt and complete payment
and performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations (as defined below);

 

WHEREAS, each Subsidiary Pledgor is a Domestic Subsidiary of the Borrower;

 

WHEREAS, the proceeds of the Extensions of Credit will be used in part to enable
the Borrower to make valuable transfers to the Subsidiary Pledgors in connection
with the operation of their respective businesses;

 

--------------------------------------------------------------------------------


 

WHEREAS, each Pledgor acknowledges that it will derive substantial direct and
indirect benefit from the making of the Extensions of Credit;

 

WHEREAS, it is a condition precedent to the obligation of the Lenders and the
Letter of Credit Issuers to make their respective Extensions of Credit to the
Borrower under the Credit Agreement that the Borrower, Holdings and the
Subsidiary Pledgors shall have executed and delivered this Pledge Agreement to
the Administrative Agent for the benefit of the Secured Parties; and

 

WHEREAS, (a) Holdings is the legal and beneficial owner of all the issued and
outstanding shares of capital stock of the Borrower, (b) the Borrower and the
Subsidiary Pledgors are the legal and beneficial owners of the Equity Interests
described under Schedule 2 hereto and issued by the entities named therein (the
pledged Equity Interests described under (a) and (b) are, together with any
Equity Interests obtained in the future of the issuer of such Pledged Shares
(the “After-acquired Shares”), referred to collectively herein as the “Pledged
Shares”) and (c) each of the Pledgors is the legal and beneficial owner of the
Indebtedness (together with any other Indebtedness owed to each of the Pledgors
hereafter and required to be pledged hereunder pursuant to Section 6(b) hereof,
the “Pledged Debt”) described under Schedule 2 hereto;

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Syndication Agent, the Documentation Agent and the
Lenders and the Letter of Credit Issuers to enter into the Credit Agreement and
to induce the Lenders and the Letter of Credit Issuers to make their respective
Extensions of Credit to the Borrower under the Credit Agreement and to induce
one or more Lenders or affiliates of Lenders to enter into Hedge Agreements with
the Borrower, the Pledgors hereby agree with the Administrative Agent, for the
benefit of the Secured Parties, as follows:

 


1.                                       DEFINED TERMS.  (A)  UNLESS OTHERWISE
DEFINED HEREIN, TERMS DEFINED IN THE CREDIT AGREEMENT AND USED HEREIN SHALL HAVE
THE MEANINGS GIVEN TO THEM IN THE CREDIT AGREEMENT AND ALL TERMS DEFINED IN THE
UNIFORM COMMERCIAL CODE FROM TIME TO TIME IN EFFECT IN THE STATE OF NEW YORK
(THE “NY UCC”) AND NOT DEFINED HEREIN SHALL HAVE THE MEANINGS SPECIFIED THEREIN;
THE TERM “INSTRUMENT” SHALL HAVE THE MEANING SPECIFIED IN ARTICLE 9 OF THE NY
UCC.


 


(B)                                 AS USED HEREIN, THE TERM “EQUITY INTERESTS”
MEANS SHARES OF CAPITAL STOCK, PARTNERSHIP INTERESTS, MEMBERSHIP INTERESTS IN A
LIMITED LIABILITY COMPANY, BENEFICIAL INTERESTS IN A TRUST OR OTHER EQUITY
OWNERSHIP INTERESTS IN A PERSON OF WHATEVER NATURE, AND ANY WARRANTS, OPTIONS OR
OTHER RIGHTS ENTITLING THE HOLDER THEREOF TO PURCHASE OR ACQUIRE ANY OF THE
FOREGOING.


 


(C)                                  AS USED HEREIN, THE TERM “OBLIGATIONS”
MEANS THE COLLECTIVE REFERENCE TO (I) THE DUE AND PUNCTUAL PAYMENT OF (X) THE
PRINCIPAL OF AND PREMIUM, IF ANY, AND INTEREST AT THE APPLICABLE RATE PROVIDED
IN THE CREDIT AGREEMENT (INCLUDING INTEREST ACCRUING DURING THE PENDENCY OF ANY
BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR OTHER SIMILAR PROCEEDING, REGARDLESS OF
WHETHER ALLOWED OR ALLOWABLE IN SUCH PROCEEDING) ON THE LOANS, WHEN AND AS DUE,
WHETHER AT MATURITY, BY ACCELERATION, UPON ONE OR MORE DATES SET FOR PREPAYMENT
OR OTHERWISE, (Y) EACH PAYMENT REQUIRED TO BE MADE BY THE BORROWER UNDER THE
CREDIT AGREEMENT IN RESPECT OF ANY LETTER OF CREDIT, WHEN AND AS DUE, INCLUDING
PAYMENTS IN RESPECT OF REIMBURSEMENT OF DISBURSEMENTS, INTEREST THEREON AND
OBLIGATIONS TO PROVIDE CASH COLLATERAL, AND (Z) ALL OTHER MONETARY OBLIGATIONS,

 

2

--------------------------------------------------------------------------------


 


INCLUDING FEES, COSTS, EXPENSES AND INDEMNITIES, WHETHER PRIMARY, SECONDARY,
DIRECT, CONTINGENT, FIXED OR OTHERWISE (INCLUDING MONETARY OBLIGATIONS INCURRED
DURING THE PENDENCY OF ANY BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR OTHER SIMILAR
PROCEEDING, REGARDLESS OF WHETHER ALLOWED OR ALLOWABLE IN SUCH PROCEEDING), OF
THE BORROWER OR ANY OTHER CREDIT PARTY TO ANY OF THE SECURED PARTIES UNDER THE
CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS, (II) THE DUE AND PUNCTUAL
PERFORMANCE OF ALL COVENANTS, AGREEMENTS, OBLIGATIONS AND LIABILITIES OF THE
BORROWER UNDER OR PURSUANT TO THE CREDIT AGREEMENT AND THE OTHER CREDIT
DOCUMENTS, (III) THE DUE AND PUNCTUAL PAYMENT AND PERFORMANCE OF ALL THE
COVENANTS, AGREEMENTS, OBLIGATIONS AND LIABILITIES OF EACH OTHER CREDIT PARTY
UNDER OR PURSUANT TO THIS PLEDGE AGREEMENT OR THE OTHER CREDIT DOCUMENTS,
(IV) THE DUE AND PUNCTUAL PAYMENT AND PERFORMANCE OF ALL OBLIGATIONS OF EACH
CREDIT PARTY UNDER EACH HEDGE AGREEMENT THAT (X) IS IN EFFECT ON THE CLOSING
DATE WITH A COUNTERPARTY THAT IS A LENDER OR AN AFFILIATE OF A LENDER AS OF THE
CLOSING DATE OR (Y) IS ENTERED INTO AFTER THE CLOSING DATE WITH ANY COUNTERPARTY
THAT IS A LENDER OR AN AFFILIATE OF A LENDER AT THE TIME SUCH HEDGE AGREEMENT IS
ENTERED INTO AND (V) THE DUE AND PUNCTUAL PAYMENT AND PERFORMANCE OF ALL
OBLIGATIONS IN RESPECT OF OVERDRAFTS AND RELATED LIABILITIES OWED TO THE
ADMINISTRATIVE AGENT OR ITS AFFILIATES ARISING FROM OR IN CONNECTION WITH
TREASURY, DEPOSITARY OR CASH MANAGEMENT SERVICES OR IN CONNECTION WITH ANY
AUTOMATED CLEARINGHOUSE TRANSFER OF FUNDS.


 


(D)                                 AS USED HEREIN, THE TERM “SECURED PARTIES”
MEANS (I) THE LENDERS, (II) THE LETTER OF CREDIT ISSUER, (III) THE SWINGLINE
LENDER, (IV) THE ADMINISTRATIVE AGENT, (V) THE SYNDICATION AGENT, (VI) THE
DOCUMENTATION AGENT, (VII) EACH COUNTERPARTY TO A HEDGE AGREEMENT THE
OBLIGATIONS UNDER WHICH CONSTITUTE OBLIGATIONS, (VIII) THE BENEFICIARIES OF EACH
INDEMNIFICATION OBLIGATION UNDERTAKEN BY ANY CREDIT PARTY UNDER ANY CREDIT
DOCUMENT AND (IX) ANY SUCCESSORS, INDORSEES, TRANSFEREES AND ASSIGNS OF EACH OF
THE FOREGOING.


 


(E)                                  REFERENCES TO “LENDERS” IN THIS PLEDGE
AGREEMENT SHALL BE DEEMED TO INCLUDE AFFILIATES OF LENDERS THAT MAY FROM TIME TO
TIME ENTER INTO HEDGE AGREEMENTS WITH THE BORROWER.


 


(F)                                    THE WORDS “HEREOF,” “HEREIN” AND
“HEREUNDER” AND WORDS OF SIMILAR IMPORT WHEN USED IN THIS PLEDGE AGREEMENT SHALL
REFER TO THIS PLEDGE AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF
THIS PLEDGE AGREEMENT, AND SECTION REFERENCES ARE TO SECTIONS OF THIS PLEDGE
AGREEMENT UNLESS OTHERWISE SPECIFIED.  THE WORDS “INCLUDE”, “INCLUDES” AND
“INCLUDING” SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”.


 


(G)                                 THE MEANINGS GIVEN TO TERMS DEFINED HEREIN
SHALL BE EQUALLY APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.


 


2.                                       GRANT OF SECURITY.  EACH PLEDGOR HEREBY
TRANSFERS, ASSIGNS AND PLEDGES TO THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF
THE SECURED PARTIES, AND HEREBY GRANTS TO THE ADMINISTRATIVE AGENT FOR THE
BENEFIT OF THE SECURED PARTIES, A SECURITY INTEREST (“SECURITY INTEREST”) IN ALL
OF SUCH PLEDGOR’S RIGHT, TITLE AND INTEREST IN THE FOLLOWING, WHETHER NOW OWNED
OR EXISTING OR HEREAFTER ACQUIRED OR EXISTING (COLLECTIVELY, THE “COLLATERAL”):


 

(a)                                  the Pledged Shares held by such Pledgor and
the certificates representing such Pledged Shares and any interest of such
Pledgor in the entries on the books of the issuer of the Pledged Shares or any
financial intermediary pertaining to the Pledged Shares

 

3

--------------------------------------------------------------------------------


 

and all dividends, cash, warrants, rights, instruments and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the Pledged Shares, provided that
the Pledged Shares under this Pledge Agreement shall not include more than 65
percent of the issued and outstanding Equity Interests in any Foreign
Subsidiary;

 

(b)                                 the Pledged Debt and the instruments
evidencing the Pledged Debt owed to such Pledgor, and all interest, cash,
instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such Pledged Debt; and

 

(c)                                  to the extent not covered by clauses
(a) and (b) above, respectively, all proceeds of any or all of the foregoing
Collateral.  For purposes of this Pledge Agreement, the term “proceeds” includes
whatever is receivable or received when Collateral or proceeds are sold,
exchanged, collected or otherwise disposed of, whether such disposition is
voluntary or involuntary, and includes proceeds of any indemnity or guarantee
payable to any Pledgor or the Administrative Agent from time to time with
respect to any of the Collateral.

 

Notwithstanding the foregoing, “Collateral” shall not include any Equity
Interests of any Person that is not a Subsidiary except to the extent the grant
by a Pledgor of a Security Interest therein pursuant to this Pledge Agreement
(i) is not prohibited by customary provisions in such contracts, agreements or
instruments governing such Equity Interests or (ii) is permitted with consent if
all necessary consents to such grant of a Security Interest therein have been
obtained from the other parties thereto (other than to the extent that any such
prohibition would be rendered ineffective pursuant to Sections 9-408 of the
Uniform Commercial Code (or any successor provision or provisions) of any
relevant jurisdiction or any other applicable law) (it being understood that the
foregoing shall not be deemed to obligate such Pledgor to obtain such consents).

 


3.                                       SECURITY FOR OBLIGATIONS.  THIS PLEDGE
AGREEMENT SECURES THE PAYMENT OF ALL OBLIGATIONS OF EACH CREDIT PARTY.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, THIS PLEDGE AGREEMENT SECURES THE
PAYMENT OF ALL AMOUNTS THAT CONSTITUTE PART OF THE OBLIGATIONS AND WOULD BE OWED
BY ANY OF THE CREDIT PARTIES TO THE ADMINISTRATIVE AGENT OR THE LENDERS UNDER
THE CREDIT DOCUMENTS BUT FOR THE FACT THAT THEY ARE UNENFORCEABLE OR NOT
ALLOWABLE DUE TO THE EXISTENCE OF A BANKRUPTCY, REORGANIZATION OR SIMILAR
PROCEEDING INVOLVING ANY CREDIT PARTY.


 


4.                                       DELIVERY OF THE COLLATERAL.  ALL
CERTIFICATES OR INSTRUMENTS, IF ANY, REPRESENTING OR EVIDENCING THE COLLATERAL
SHALL BE PROMPTLY DELIVERED TO AND HELD BY OR ON BEHALF OF THE ADMINISTRATIVE
AGENT PURSUANT HERETO AND SHALL BE IN SUITABLE FORM FOR TRANSFER BY DELIVERY, OR
SHALL BE ACCOMPANIED BY DULY EXECUTED INSTRUMENTS OF TRANSFER OR ASSIGNMENT IN
BLANK, ALL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT.  THE ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT, AT ANY TIME AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT AND WITHOUT NOTICE
TO ANY PLEDGOR, TO TRANSFER TO OR TO REGISTER IN THE NAME OF THE ADMINISTRATIVE
AGENT OR ANY OF ITS NOMINEES ANY OR ALL OF THE PLEDGED SHARES.  EACH DELIVERY OF
COLLATERAL (INCLUDING ANY AFTER-ACQUIRED SHARES) SHALL BE ACCOMPANIED BY A
SCHEDULE DESCRIBING THE SECURITIES THERETOFORE AND THEN BEING PLEDGED HEREUNDER,
WHICH SHALL BE ATTACHED HERETO AS SCHEDULE 2 AND MADE A PART HEREOF, PROVIDED
THAT THE FAILURE TO ATTACH ANY SUCH SCHEDULE HERETO

 

4

--------------------------------------------------------------------------------


 


SHALL NOT AFFECT THE VALIDITY OF SUCH PLEDGE OF SUCH SECURITIES.  EACH
SCHEDULE SO DELIVERED SHALL SUPERSEDE ANY PRIOR SCHEDULES SO DELIVERED.


 


5.                                       REPRESENTATIONS AND WARRANTIES.  EACH
PLEDGOR REPRESENTS AND WARRANTS AS FOLLOWS:


 

(a)                                  Schedule 2 hereto (i) correctly represents
as of the date hereof (A) the issuer, the certificate number, the Pledgor and
the record and beneficial owner, the number and class and the percentage of the
issued and outstanding Equity Interests of such class of all Pledged Shares and
(B) the issuer, the initial principal amount, the Pledgor and holder, date of
and maturity date of all Pledged Debt and (ii) together with the comparable
schedule to each supplement hereto, includes all Equity Interests, debt
securities and promissory notes required to be pledged hereunder.  Except as set
forth on Schedule 2, the Pledged Shares represent all (or 65 percent in the case
of pledges of Foreign Subsidiaries) of the issued and outstanding Equity
Interests of each class of Equity Interests in the issuer on the date hereof.

 

(b)                                 Such Pledgor is the legal and beneficial
owner of the Collateral pledged or assigned by such Pledgor hereunder free and
clear of any Lien, except for the Lien created by this Pledge Agreement.

 

(c)                                  As of the date of this Pledge Agreement,
the Pledged Shares pledged by such Pledgor hereunder have been duly authorized
and validly issued and, in the case of Pledged Shares issued by a corporation,
are fully paid and non-assessable.

 

(d)                                 The execution and delivery by such Pledgor
of this Pledge Agreement and the pledge of the Collateral pledged by such
Pledgor hereunder pursuant hereto create a valid and perfected first-priority
security interest in the Collateral, securing the payment of the Obligations, in
favor of the Administrative Agent for the benefit of the Secured Parties.

 

(e)                                  Such Pledgor has full power, authority and
legal right to pledge all the Collateral pledged by such Pledgor pursuant to
this Pledge Agreement and this Pledge Agreement constitutes a legal, valid and
binding obligation of each Pledgor, enforceable in accordance with its terms,
except as enforceability thereof may be limited by bankruptcy, insolvency or
other similar laws affecting creditors’ rights generally and subject to general
principles of equity.

 


6.                                       CERTIFICATION OF LIMITED LIABILITY
COMPANY, LIMITED PARTNERSHIP INTERESTS AND PLEDGED DEBT.  (A)  EXCEPT AS
PROVIDED FOR IN SCHEDULE 5.15 TO THE CREDIT AGREEMENT, THE EQUITY INTERESTS IN
ANY DOMESTIC SUBSIDIARY THAT IS ORGANIZED AS A LIMITED LIABILITY COMPANY OR
LIMITED PARTNERSHIP AND PLEDGED HEREUNDER SHALL BE REPRESENTED BY A CERTIFICATE
AND IN THE ORGANIZATIONAL DOCUMENTS OF SUCH DOMESTIC SUBSIDIARY, THE APPLICABLE
PLEDGOR SHALL CAUSE THE ISSUER OF SUCH INTERESTS TO ELECT TO TREAT SUCH
INTERESTS AS A “SECURITY” WITHIN THE MEANING OF ARTICLE 8 OF THE UNIFORM
COMMERCIAL CODE OF ITS JURISDICTION OF ORGANIZATION OR FORMATION, AS APPLICABLE,
BY INCLUDING IN ITS ORGANIZATIONAL DOCUMENTS LANGUAGE SUBSTANTIALLY SIMILAR TO
THE FOLLOWING AND, ACCORDINGLY, SUCH INTERESTS SHALL BE GOVERNED BY ARTICLE 8 OF
THE UNIFORM COMMERCIAL CODE:

 

5

--------------------------------------------------------------------------------


 

“The Partnership/Company hereby irrevocably elects that all membership interests
in the Partnership/Company shall be securities governed by Article 8 of the
Uniform Commercial Code of [jurisdiction of organization or formation, as
applicable].  Each certificate evidencing partnership/membership interests in
the Partnership/Company shall bear the following legend:  “This certificate
evidences an interest in [name of Partnership/LLC] and shall be a security for
purposes of Article 8 of the Uniform Commercial Code.”  No change to this
provision shall be effective until all outstanding certificates have been
surrendered for cancellation and any new certificates thereafter issued shall
not bear the foregoing legend.”

 


(B)                                 EACH PLEDGOR WILL CAUSE ANY INDEBTEDNESS FOR
BORROWED MONEY IN AN AGGREGATE PRINCIPAL AMOUNT EXCEEDING $5,000,000 OWED TO
SUCH PLEDGOR AND REQUIRED TO BE PLEDGED HEREUNDER PURSUANT TO SECTION 9.12 OF
THE CREDIT AGREEMENT TO BE EVIDENCED BY A DULY EXECUTED PROMISSORY NOTE THAT IS
PLEDGED AND DELIVERED TO THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS HEREOF.


 


7.                                       FURTHER ASSURANCES.  EACH PLEDGOR
AGREES THAT AT ANY TIME AND FROM TIME TO TIME, AT THE EXPENSE OF SUCH PLEDGOR,
IT WILL EXECUTE ANY AND ALL FURTHER DOCUMENTS, FINANCING STATEMENTS, AGREEMENTS
AND INSTRUMENTS, AND TAKE ALL SUCH FURTHER ACTIONS (INCLUDING THE FILING AND
RECORDING OF FINANCING STATEMENTS, FIXTURE FILINGS, MORTGAGES, DEEDS OF TRUST
AND OTHER DOCUMENTS), WHICH MAY BE REQUIRED UNDER ANY APPLICABLE LAW, OR WHICH
THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS MAY REASONABLY REQUEST, IN
ORDER (X) TO PERFECT AND PROTECT ANY PLEDGE, ASSIGNMENT OR SECURITY INTEREST
GRANTED OR PURPORTED TO BE GRANTED HEREBY (INCLUDING THE PRIORITY THEREOF) OR
(Y) TO ENABLE THE ADMINISTRATIVE AGENT TO EXERCISE AND ENFORCE ITS RIGHTS AND
REMEDIES HEREUNDER WITH RESPECT TO ANY COLLATERAL.


 


8.                                       VOTING RIGHTS; DIVIDENDS AND
DISTRIBUTIONS; ETC.  (A)  SO LONG AS NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING:


 


(I)                                     EACH PLEDGOR SHALL BE ENTITLED TO
EXERCISE ANY AND ALL VOTING AND OTHER CONSENSUAL RIGHTS PERTAINING TO THE
COLLATERAL OR ANY PART THEREOF FOR ANY PURPOSE NOT PROHIBITED BY THE TERMS OF
THIS PLEDGE AGREEMENT OR THE OTHER CREDIT DOCUMENTS.


 


(II)                                  THE ADMINISTRATIVE AGENT SHALL EXECUTE AND
DELIVER (OR CAUSE TO BE EXECUTED AND DELIVERED) TO EACH PLEDGOR ALL SUCH PROXIES
AND OTHER INSTRUMENTS AS SUCH PLEDGOR MAY REASONABLY REQUEST FOR THE PURPOSE OF
ENABLING SUCH PLEDGOR TO EXERCISE THE VOTING AND OTHER RIGHTS THAT IT IS
ENTITLED TO EXERCISE PURSUANT TO PARAGRAPH (I) ABOVE.


 


(B)                                 SUBJECT TO PARAGRAPH (C) BELOW, EACH PLEDGOR
SHALL BE ENTITLED TO RECEIVE AND RETAIN AND USE, FREE AND CLEAR OF THE LIEN OF
THIS PLEDGE AGREEMENT, ANY AND ALL DIVIDENDS, DISTRIBUTIONS, PRINCIPAL AND
INTEREST MADE OR PAID IN RESPECT OF THE COLLATERAL TO THE EXTENT PERMITTED BY
THE CREDIT AGREEMENT; PROVIDED, HOWEVER, THAT ANY AND ALL NONCASH DIVIDENDS,
INTEREST, PRINCIPAL OR OTHER DISTRIBUTIONS THAT WOULD CONSTITUTE PLEDGED SHARES
OR PLEDGED DEBT, WHETHER RESULTING FROM A SUBDIVISION, COMBINATION OR
RECLASSIFICATION OF THE OUTSTANDING EQUITY INTERESTS OF THE ISSUER OF ANY
PLEDGED SHARES OR RECEIVED IN EXCHANGE FOR PLEDGED SHARES OR PLEDGED DEBT OR ANY
PART THEREOF, OR IN REDEMPTION THEREOF, OR AS A RESULT OF ANY MERGER,
CONSOLIDATION, ACQUISITION OR OTHER EXCHANGE OF ASSETS TO WHICH SUCH ISSUER MAY
BE A PARTY OR OTHERWISE, SHALL BE, AND

 

6

--------------------------------------------------------------------------------


 


SHALL BE FORTHWITH DELIVERED TO THE ADMINISTRATIVE AGENT TO HOLD AS, COLLATERAL
AND SHALL, IF RECEIVED BY SUCH PLEDGOR, BE RECEIVED IN TRUST FOR THE BENEFIT OF
THE ADMINISTRATIVE AGENT, BE SEGREGATED FROM THE OTHER PROPERTY OR FUNDS OF SUCH
PLEDGOR AND BE FORTHWITH DELIVERED TO THE ADMINISTRATIVE AGENT AS COLLATERAL IN
THE SAME FORM AS SO RECEIVED (WITH ANY NECESSARY INDORSEMENT).


 


(C)                                  UPON WRITTEN NOTICE TO THE APPLICABLE
PLEDGOR BY THE ADMINISTRATIVE AGENT FOLLOWING THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT,


 


(I)                                     ALL RIGHTS OF SUCH PLEDGOR TO EXERCISE
OR REFRAIN FROM EXERCISING THE VOTING AND OTHER CONSENSUAL RIGHTS THAT IT WOULD
OTHERWISE BE ENTITLED TO EXERCISE PURSUANT TO SECTION 8(A)(I) SHALL CEASE, AND
ALL SUCH RIGHTS SHALL THEREUPON BECOME VESTED IN THE ADMINISTRATIVE AGENT, WHICH
SHALL THEREUPON HAVE THE SOLE RIGHT TO EXERCISE OR REFRAIN FROM EXERCISING SUCH
VOTING AND OTHER CONSENSUAL RIGHTS DURING THE CONTINUANCE OF SUCH EVENT OF
DEFAULT, PROVIDED THAT, UNLESS OTHERWISE DIRECTED BY THE REQUIRED LENDERS, THE
ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT FROM TIME TO TIME FOLLOWING THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT TO PERMIT THE
PLEDGORS TO EXERCISE SUCH RIGHTS.  AFTER ALL EVENTS OF DEFAULT HAVE BEEN CURED
OR WAIVED AND THE BORROWER HAS DELIVERED TO THE ADMINISTRATIVE AGENT A
CERTIFICATE TO THAT EFFECT, EACH PLEDGOR WILL HAVE THE RIGHT TO EXERCISE THE
VOTING AND CONSENSUAL RIGHTS THAT SUCH PLEDGOR WOULD OTHERWISE BE ENTITLED TO
EXERCISE PURSUANT TO THE TERMS OF SECTION 8(A)(I) (AND THE OBLIGATIONS OF THE
ADMINISTRATIVE AGENT UNDER SECTION 8(A)(II) SHALL BE REINSTATED);


 


(II)                                  ALL RIGHTS OF SUCH PLEDGOR TO RECEIVE THE
DIVIDENDS, DISTRIBUTIONS AND PRINCIPAL AND INTEREST PAYMENTS THAT SUCH PLEDGOR
WOULD OTHERWISE BE AUTHORIZED TO RECEIVE AND RETAIN PURSUANT TO
SECTION 8(B) SHALL CEASE, AND ALL SUCH RIGHTS SHALL THEREUPON BECOME VESTED IN
THE ADMINISTRATIVE AGENT, WHICH SHALL THEREUPON HAVE THE SOLE RIGHT TO RECEIVE
AND HOLD AS COLLATERAL SUCH DIVIDENDS, DISTRIBUTIONS AND PRINCIPAL AND INTEREST
PAYMENTS DURING THE CONTINUANCE OF SUCH EVENT OF DEFAULT.  AFTER ALL EVENTS OF
DEFAULT HAVE BEEN CURED OR WAIVED AND THE BORROWER HAS DELIVERED TO THE
ADMINISTRATIVE AGENT A CERTIFICATE TO THAT EFFECT, THE ADMINISTRATIVE AGENT
SHALL REPAY TO EACH PLEDGOR (WITHOUT INTEREST) ALL DIVIDENDS, DISTRIBUTIONS AND
PRINCIPAL AND INTEREST PAYMENTS THAT SUCH PLEDGOR WOULD OTHERWISE BE PERMITTED
TO RECEIVE, RETAIN AND USE PURSUANT TO THE TERMS OF SECTION 8(B);


 


(III)                               ALL DIVIDENDS, DISTRIBUTIONS AND PRINCIPAL
AND INTEREST PAYMENTS THAT ARE RECEIVED BY SUCH PLEDGOR CONTRARY TO THE
PROVISIONS OF SECTION 8(B) SHALL BE RECEIVED IN TRUST FOR THE BENEFIT OF THE
ADMINISTRATIVE AGENT, SHALL BE SEGREGATED FROM OTHER PROPERTY OR FUNDS OF SUCH
PLEDGOR AND SHALL FORTHWITH BE DELIVERED TO THE ADMINISTRATIVE AGENT AS
COLLATERAL IN THE SAME FORM AS SO RECEIVED (WITH ANY NECESSARY INDORSEMENTS);
AND


 


(IV)                              IN ORDER TO PERMIT THE ADMINISTRATIVE AGENT TO
RECEIVE ALL DIVIDENDS, DISTRIBUTIONS AND PRINCIPAL AND INTEREST PAYMENTS TO
WHICH IT MAY BE ENTITLED UNDER SECTION 8(B) ABOVE, TO EXERCISE THE VOTING AND
OTHER CONSENSUAL RIGHTS THAT IT MAY BE ENTITLED TO EXERCISE PURSUANT TO
SECTION 8(C)(I) ABOVE, AND TO RECEIVE ALL DIVIDENDS, DISTRIBUTIONS AND PRINCIPAL
AND INTEREST PAYMENTS THAT IT MAY BE ENTITLED TO UNDER SECTIONS 8(C)(II) AND
(C)(III) ABOVE, SUCH PLEDGOR SHALL, IF NECESSARY, UPON WRITTEN NOTICE FROM THE
ADMINISTRATIVE AGENT, FROM TIME TO TIME EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT, APPROPRIATE

 

7

--------------------------------------------------------------------------------


 


PROXIES, DIVIDEND PAYMENT ORDERS AND OTHER INSTRUMENTS AS THE ADMINISTRATIVE
AGENT MAY REASONABLY REQUEST.


 


9.                                       TRANSFERS AND OTHER LIENS; ADDITIONAL
COLLATERAL; ETC.  EACH PLEDGOR SHALL


 

(a)                                  not (i) except as permitted by the Credit
Agreement, sell or otherwise dispose of, or grant any option or warrant with
respect to, any of the Collateral or (ii) create or suffer to exist any
consensual Lien upon or with respect to any of the Collateral, except for the
Lien under this Pledge Agreement, provided that in the event such Pledgor sells
or otherwise disposes of assets permitted by the Credit Agreement and such
assets are or include any of the Collateral, the Administrative Agent shall
release such Collateral to such Pledgor free and clear of the Lien under this
Pledge Agreement concurrently with the consummation of such sale;

 

(b)                                 pledge and, if applicable, cause each
Domestic Subsidiary to pledge, to the Administrative Agent for the benefit of
the Secured Parties, immediately upon acquisition thereof, all the capital stock
and all evidence of Indebtedness held or received by such Pledgor or Domestic
Subsidiary required to be pledged hereunder pursuant to Section 9.12 of the
Credit Agreement, in each case pursuant to a supplement to this Pledge Agreement
substantially in the form of Annex A hereto (it being understood that the
execution and delivery of such a supplement shall not require the consent of any
Pledgor hereunder and that the rights and obligations of each Pledgor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Subsidiary Pledgor as a party to this Pledge Agreement); and

 

(c)                                  defend its and the Administrative Agent’s
title or interest in and to all the Collateral (and in the Proceeds thereof)
against any and all Liens (other than the Lien of this Pledge Agreement),
however arising, and any and all Persons whomsoever.

 


10.                                 ADMINISTRATIVE AGENT APPOINTED
ATTORNEY-IN-FACT.  EACH PLEDGOR HEREBY APPOINTS, WHICH APPOINTMENT IS
IRREVOCABLE AND COUPLED WITH AN INTEREST, THE ADMINISTRATIVE AGENT AS SUCH
PLEDGOR’S ATTORNEY-IN-FACT, WITH FULL AUTHORITY IN THE PLACE AND STEAD OF SUCH
PLEDGOR AND IN THE NAME OF SUCH PLEDGOR OR OTHERWISE, TO TAKE ANY ACTION AND TO
EXECUTE ANY INSTRUMENT, IN EACH CASE AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, THAT THE ADMINISTRATIVE AGENT MAY DEEM
REASONABLY NECESSARY OR ADVISABLE TO ACCOMPLISH THE PURPOSES OF THIS PLEDGE
AGREEMENT, INCLUDING TO RECEIVE, INDORSE AND COLLECT ALL INSTRUMENTS MADE
PAYABLE TO SUCH PLEDGOR REPRESENTING ANY DIVIDEND, DISTRIBUTION OR PRINCIPAL OR
INTEREST PAYMENT IN RESPECT OF THE COLLATERAL OR ANY PART THEREOF AND TO GIVE
FULL DISCHARGE FOR THE SAME.


 


11.                                 THE ADMINISTRATIVE AGENT’S DUTIES.  THE
POWERS CONFERRED ON THE ADMINISTRATIVE AGENT HEREUNDER ARE SOLELY TO PROTECT ITS
INTEREST IN THE COLLATERAL AND SHALL NOT IMPOSE ANY DUTY UPON IT TO EXERCISE ANY
SUCH POWERS.  EXCEPT FOR THE SAFE CUSTODY OF ANY COLLATERAL IN ITS POSSESSION
AND THE ACCOUNTING FOR MONEYS ACTUALLY RECEIVED BY IT HEREUNDER, THE
ADMINISTRATIVE AGENT SHALL HAVE NO DUTY AS TO ANY COLLATERAL, AS TO ASCERTAINING
OR TAKING ACTION WITH RESPECT TO CALLS, CONVERSIONS, EXCHANGES, MATURITIES,
TENDERS OR OTHER MATTERS RELATIVE TO ANY PLEDGED SHARES, WHETHER OR NOT THE
ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY HAS OR IS DEEMED TO HAVE
KNOWLEDGE OF SUCH MATTERS, OR AS TO THE TAKING OF ANY NECESSARY STEPS TO
PRESERVE RIGHTS AGAINST

 

8

--------------------------------------------------------------------------------


 


ANY PARTIES OR ANY OTHER RIGHTS PERTAINING TO ANY COLLATERAL.  THE
ADMINISTRATIVE AGENT SHALL BE DEEMED TO HAVE EXERCISED REASONABLE CARE IN THE
CUSTODY AND PRESERVATION OF ANY COLLATERAL IN ITS POSSESSION IF SUCH COLLATERAL
IS ACCORDED TREATMENT SUBSTANTIALLY EQUAL TO THAT WHICH THE ADMINISTRATIVE AGENT
ACCORDS ITS OWN PROPERTY.


 


12.                                 REMEDIES.  IF ANY EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING:


 

(a)                                  The Administrative Agent may exercise in
respect of the Collateral, in addition to other rights and remedies provided for
herein or otherwise available to it, all the rights and remedies of a secured
party upon default under the NY UCC (whether or not the NY UCC applies to the
affected Collateral) and also may without notice except as specified below, sell
the Collateral or any part thereof in one or more parcels at public or private
sale, at any exchange broker’s board or at any of the Administrative Agent’s
offices or elsewhere, for cash, on credit or for future delivery, at such price
or prices and upon such other terms as are commercially reasonable irrespective
of the impact of any such sales on the market price of the Collateral.  The
Administrative Agent shall be authorized at any such sale (if it deems it
advisable to do so) to restrict the prospective bidders or purchasers of
Collateral to Persons who will represent and agree that they are purchasing the
Collateral for their own account for investment and not with a view to the
distribution or sale thereof, and, upon consummation of any such sale, the
Administrative Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold.  Each purchaser at any
such sale shall hold the property sold absolutely free from any claim or right
on the part of any Pledgor, and each Pledgor hereby waives (to the extent
permitted by law) all rights of redemption, stay and/or appraisal that it now
has or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted.  The Administrative Agent or any Secured Party
shall have the right upon any such public sale, and, to the extent permitted by
law, upon any such private sale, to purchase the whole or any part of the
Collateral so sold, and the Administrative Agent or such Secured Party may pay
the purchase price by crediting the amount thereof against the Obligations. 
Each Pledgor agrees that, to the extent notice of sale shall be required by law,
at least ten days’ notice to such Pledgor of the time and place of any public
sale or the time after which any private sale is to be made shall constitute
reasonable notification.  The Administrative Agent shall not be obligated to
make any sale of Collateral regardless of notice of sale having been given.  The
Administrative Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.  To
the extent permitted by law, each Pledgor hereby waives any claim against the
Administrative Agent arising by reason of the fact that the price at which any
Collateral may have been sold at such a private sale was less than the price
that might have been obtained at a public sale, even if the Administrative Agent
accepts the first offer received and does not offer such Collateral to more than
one offeree.

 

(b)                                 The Administrative Agent shall apply the
proceeds of any collection or sale of the Collateral at any time after receipt
as follows:

 

9

--------------------------------------------------------------------------------


 

(i)                                     first, to the payment of all reasonable
and documented costs and expenses incurred by the Administrative Agent in
connection with such collection or sale or otherwise in connection with this
Pledge Agreement, the other Credit Documents or any of the Obligations,
including all court costs and the reasonable fees and expenses of its agents and
legal counsel, the repayment of all advances made by the Administrative Agent
hereunder or under any other Credit Document on behalf of any Pledgor and any
other reasonable and documented costs or expenses incurred in connection with
the exercise of any right or remedy hereunder or under any other Credit
Document;

 

(ii)                                  second, to the Secured Parties, an amount
equal to all Obligations owing to them on the date of any such distribution,
and, if such moneys shall be insufficient to pay such amounts in full, then
ratably (without priority of any one over any other) to such Secured Parties in
proportion to the unpaid amounts thereof; and

 

(iii)                               third, any surplus then remaining shall be
paid to the Pledgors or their successors or assigns or to whomsoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct.

 

Upon any sale of the Collateral by the Administrative Agent (including pursuant
to a power of sale granted by statute or under a judicial proceeding), the
receipt of the Administrative Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof.

 

(c)                                  The Administrative Agent may exercise any
and all rights and remedies of each Pledgor in respect of the Collateral.

 

(d)                                 All payments received by any Pledgor after
the occurrence and during the continuance of an Event of Default in respect of
the Collateral shall be received in trust for the benefit of the Administrative
Agent, shall be segregated from other property or funds of such Pledgor and
shall be forthwith delivered to the Administrative Agent as Collateral in the
same form as so received (with any necessary indorsement).

 


13.                                 AMENDMENTS, ETC. WITH RESPECT TO THE
OBLIGATIONS; WAIVER OF RIGHTS.  EACH PLEDGOR SHALL REMAIN OBLIGATED HEREUNDER
NOTWITHSTANDING THAT, WITHOUT ANY RESERVATION OF RIGHTS AGAINST ANY PLEDGOR AND
WITHOUT NOTICE TO OR FURTHER ASSENT BY ANY PLEDGOR, (A) ANY DEMAND FOR PAYMENT
OF ANY OF THE OBLIGATIONS MADE BY THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED
PARTY MAY BE RESCINDED BY SUCH PARTY AND ANY OF THE OBLIGATIONS CONTINUED,
(B) THE OBLIGATIONS, OR THE LIABILITY OF ANY OTHER PARTY UPON OR FOR ANY PART
THEREOF, OR ANY COLLATERAL SECURITY OR GUARANTEE THEREFOR OR RIGHT OF OFFSET
WITH RESPECT THERETO, MAY, FROM TIME TO TIME, IN WHOLE OR IN PART, BE RENEWED,
EXTENDED, AMENDED, MODIFIED, ACCELERATED, COMPROMISED, WAIVED, SURRENDERED OR
RELEASED BY THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY, (C) THE CREDIT
AGREEMENT, THE OTHER CREDIT DOCUMENTS, THE LETTERS OF CREDIT AND ANY OTHER
DOCUMENTS EXECUTED AND DELIVERED IN

 

10

--------------------------------------------------------------------------------


 


CONNECTION THEREWITH AND THE HEDGE AGREEMENTS AND ANY OTHER DOCUMENTS EXECUTED
AND DELIVERED IN CONNECTION THEREWITH AND ANY DOCUMENTS ENTERED INTO WITH THE
ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES IN CONNECTION WITH TREASURY,
DEPOSITARY OR CASH MANAGEMENT SERVICES OR IN CONNECTION WITH ANY AUTOMATED
CLEARINGHOUSE TRANSFER OF FUNDS MAY BE AMENDED, MODIFIED, SUPPLEMENTED OR
TERMINATED, IN WHOLE OR IN PART, AS THE ADMINISTRATIVE AGENT (OR THE REQUIRED
LENDERS, AS THE CASE MAY BE, OR, IN THE CASE OF ANY HEDGE AGREEMENT OR DOCUMENTS
ENTERED INTO WITH THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES IN
CONNECTION WITH TREASURY, DEPOSITARY OR CASH MANAGEMENT SERVICES OR IN
CONNECTION WITH ANY AUTOMATED CLEARINGHOUSE TRANSFER OF FUNDS, THE PARTY
THERETO) MAY DEEM ADVISABLE FROM TIME TO TIME, AND (D) ANY COLLATERAL SECURITY,
GUARANTEE OR RIGHT OF OFFSET AT ANY TIME HELD BY THE ADMINISTRATIVE AGENT OR ANY
OTHER SECURED PARTY FOR THE PAYMENT OF THE OBLIGATIONS MAY BE SOLD, EXCHANGED,
WAIVED, SURRENDERED OR RELEASED.  NEITHER THE ADMINISTRATIVE AGENT NOR ANY OTHER
SECURED PARTY SHALL HAVE ANY OBLIGATION TO PROTECT, SECURE, PERFECT OR INSURE
ANY LIEN AT ANY TIME HELD BY IT AS SECURITY FOR THE OBLIGATIONS OR FOR THIS
PLEDGE AGREEMENT OR ANY PROPERTY SUBJECT THERETO.  WHEN MAKING ANY DEMAND
HEREUNDER AGAINST ANY PLEDGOR, THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED
PARTY MAY, BUT SHALL BE UNDER NO OBLIGATION TO, MAKE A SIMILAR DEMAND ON THE
BORROWER OR ANY PLEDGOR OR PLEDGOR, AND ANY FAILURE BY THE ADMINISTRATIVE AGENT
OR ANY OTHER SECURED PARTY TO MAKE ANY SUCH DEMAND OR TO COLLECT ANY PAYMENTS
FROM THE BORROWER OR ANY PLEDGOR OR PLEDGOR OR ANY RELEASE OF THE BORROWER OR
ANY PLEDGOR OR PLEDGOR SHALL NOT RELIEVE ANY PLEDGOR IN RESPECT OF WHICH A
DEMAND OR COLLECTION IS NOT MADE OR ANY PLEDGOR NOT SO RELEASED OF ITS SEVERAL
OBLIGATIONS OR LIABILITIES HEREUNDER, AND SHALL NOT IMPAIR OR AFFECT THE RIGHTS
AND REMEDIES, EXPRESS OR IMPLIED, OR AS A MATTER OF LAW, OF THE ADMINISTRATIVE
AGENT OR ANY OTHER SECURED PARTY AGAINST ANY PLEDGOR.  FOR THE PURPOSES HEREOF
“DEMAND” SHALL INCLUDE THE COMMENCEMENT AND CONTINUANCE OF ANY LEGAL
PROCEEDINGS.


 


14.                                 CONTINUING SECURITY INTEREST; ASSIGNMENTS
UNDER THE CREDIT AGREEMENT; RELEASE.  (A)  THIS PLEDGE AGREEMENT SHALL REMAIN IN
FULL FORCE AND EFFECT AND BE BINDING IN ACCORDANCE WITH AND TO THE EXTENT OF ITS
TERMS UPON EACH PLEDGOR AND THE SUCCESSORS AND ASSIGNS THEREOF, AND SHALL INURE
TO THE BENEFIT OF THE ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES AND
THEIR RESPECTIVE SUCCESSORS, INDORSEES, TRANSFEREES AND ASSIGNS UNTIL ALL THE
OBLIGATIONS UNDER THE CREDIT DOCUMENTS SHALL HAVE BEEN SATISFIED BY PAYMENT IN
FULL, THE COMMITMENTS SHALL BE TERMINATED AND NO LETTERS OF CREDIT SHALL BE
OUTSTANDING (OTHER THAN ANY LETTERS OF CREDIT THAT SHALL HAVE BEEN CASH
COLLATERALIZED OR OTHERWISE PROVIDED FOR IN A MANNER SATISFACTORY TO THE LETTER
OF CREDIT ISSUER IN RESPECT THEREOF), NOTWITHSTANDING THAT FROM TIME TO TIME
DURING THE TERM OF THE CREDIT AGREEMENT AND ANY HEDGE AGREEMENT THE CREDIT
PARTIES MAY BE FREE FROM ANY OBLIGATIONS.


 


(B)                                 A SUBSIDIARY PLEDGOR SHALL AUTOMATICALLY BE
RELEASED FROM ITS OBLIGATIONS HEREUNDER AND THE PLEDGE OF SUCH SUBSIDIARY
PLEDGOR SHALL BE AUTOMATICALLY RELEASED UPON THE CONSUMMATION OF ANY TRANSACTION
PERMITTED BY THE CREDIT AGREEMENT AS A RESULT OF WHICH SUCH SUBSIDIARY PLEDGOR
CEASES TO BE A DOMESTIC SUBSIDIARY OF THE BORROWER.


 


(C)                                  UPON ANY SALE OR OTHER TRANSFER BY ANY
PLEDGOR OF ANY COLLATERAL THAT IS PERMITTED UNDER THE CREDIT AGREEMENT, OR UPON
THE EFFECTIVENESS OF ANY WRITTEN CONSENT TO THE RELEASE OF THE SECURITY INTEREST
GRANTED HEREBY IN ANY COLLATERAL PURSUANT TO SECTION 13.1 OF THE CREDIT
AGREEMENT, THE OBLIGATIONS OF SUCH PLEDGOR WITH RESPECT TO SUCH COLLATERAL SHALL
BE AUTOMATICALLY

 

11

--------------------------------------------------------------------------------


 


RELEASED AND SUCH COLLATERAL SOLD FREE AND CLEAR OF THE LIEN AND SECURITY
INTERESTS CREATED HEREBY.


 


(D)                                 IN CONNECTION WITH ANY TERMINATION OR
RELEASE PURSUANT TO THE FOREGOING PARAGRAPH (A), (B) OR (C), THE ADMINISTRATIVE
AGENT SHALL EXECUTE AND DELIVER TO ANY PLEDGOR, AT SUCH PLEDGOR’S EXPENSE, ALL
DOCUMENTS THAT SUCH PLEDGOR SHALL REASONABLY REQUEST TO EVIDENCE SUCH
TERMINATION OR RELEASE.  ANY EXECUTION AND DELIVERY OF DOCUMENTS PURSUANT TO
THIS SECTION 14 SHALL BE WITHOUT RECOURSE TO OR WARRANTY BY THE ADMINISTRATIVE
AGENT.


 


15.                                 REINSTATEMENT.  THIS PLEDGE AGREEMENT SHALL
CONTINUE TO BE EFFECTIVE, OR BE REINSTATED, AS THE CASE MAY BE, IF AT ANY TIME
PAYMENT, OR ANY PART THEREOF, OF ANY OF THE OBLIGATIONS IS RESCINDED OR MUST
OTHERWISE BE RESTORED OR RETURNED BY THE ADMINISTRATIVE AGENT OR ANY OTHER
SECURED PARTY UPON THE INSOLVENCY, BANKRUPTCY, DISSOLUTION, LIQUIDATION OR
REORGANIZATION OF ANY PLEDGOR, OR UPON OR AS A RESULT OF THE APPOINTMENT OF A
RECEIVER, INTERVENOR OR CONSERVATOR OF, OR TRUSTEE OR SIMILAR OFFICER FOR, THE
BORROWER OR ANY OTHER PLEDGOR OR ANY SUBSTANTIAL PART OF ITS PROPERTY, OR
OTHERWISE, ALL AS THOUGH SUCH PAYMENTS HAD NOT BEEN MADE.


 


16.                                 NOTICES.  ALL NOTICES, REQUESTS AND DEMANDS
PURSUANT HERETO SHALL BE MADE IN ACCORDANCE WITH SECTION 13.2 OF THE CREDIT
AGREEMENT.  ALL COMMUNICATIONS AND NOTICES HEREUNDER TO ANY SUBSIDIARY PLEDGOR
SHALL BE GIVEN TO IT IN CARE OF THE BORROWER AT THE BORROWER’S ADDRESS SET FORTH
IN SECTION 13.2 OF THE CREDIT AGREEMENT.


 


17.                                 COUNTERPARTS.  THIS PLEDGE AGREEMENT MAY BE
EXECUTED BY ONE OR MORE OF THE PARTIES TO THIS PLEDGE AGREEMENT ON ANY NUMBER OF
SEPARATE COUNTERPARTS (INCLUDING BY FACSIMILE OR OTHER ELECTRONIC TRANSMISSION),
AND ALL OF SAID COUNTERPARTS TAKEN TOGETHER SHALL BE DEEMED TO CONSTITUTE ONE
AND THE SAME INSTRUMENT.  A SET OF THE COPIES OF THIS PLEDGE AGREEMENT SIGNED BY
ALL THE PARTIES SHALL BE LODGED WITH THE ADMINISTRATIVE AGENT AND THE BORROWER.


 


18.                                 SEVERABILITY.  ANY PROVISION OF THIS PLEDGE
AGREEMENT THAT IS PROHIBITED OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO
SUCH JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR
UNENFORCEABILITY WITHOUT INVALIDATING THE REMAINING PROVISIONS HEREOF, AND ANY
SUCH PROHIBITION OR UNENFORCEABILITY IN ANY JURISDICTION SHALL NOT INVALIDATE OR
RENDER UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.  THE PARTIES
HERETO SHALL ENDEAVOR IN GOOD-FAITH NEGOTIATIONS TO REPLACE THE INVALID, ILLEGAL
OR UNENFORCEABLE PROVISIONS WITH VALID PROVISIONS THE ECONOMIC EFFECT OF WHICH
COMES AS CLOSE AS POSSIBLE TO THAT OF THE INVALID, ILLEGAL OR UNENFORCEABLE
PROVISIONS.


 


19.                                 INTEGRATION.  THIS PLEDGE AGREEMENT
REPRESENTS THE AGREEMENT OF EACH OF THE PLEDGORS WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND THERE ARE NO PROMISES, UNDERTAKINGS, REPRESENTATIONS OR
WARRANTIES BY THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY RELATIVE TO
THE SUBJECT MATTER HEREOF NOT EXPRESSLY SET FORTH OR REFERRED TO HEREIN OR IN
THE OTHER CREDIT DOCUMENTS.


 


20.                                 AMENDMENTS IN WRITING; NO WAIVER; CUMULATIVE
REMEDIES.  (A)  NONE OF THE TERMS OR PROVISIONS OF THIS PLEDGE AGREEMENT MAY BE
WAIVED, AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED EXCEPT BY A WRITTEN
INSTRUMENT EXECUTED BY THE AFFECTED PLEDGOR AND THE ADMINISTRATIVE AGENT IN
ACCORDANCE WITH SECTION 13.1 OF THE CREDIT AGREEMENT.

 

12

--------------------------------------------------------------------------------


 


(B)                                 NEITHER THE ADMINISTRATIVE AGENT NOR ANY
SECURED PARTY SHALL BY ANY ACT (EXCEPT BY A WRITTEN INSTRUMENT PURSUANT TO
SECTION 20(A) HEREOF), DELAY, INDULGENCE, OMISSION OR OTHERWISE BE DEEMED TO
HAVE WAIVED ANY RIGHT OR REMEDY HEREUNDER OR TO HAVE ACQUIESCED IN ANY DEFAULT
OR EVENT OF DEFAULT OR IN ANY BREACH OF ANY OF THE TERMS AND CONDITIONS HEREOF. 
NO FAILURE TO EXERCISE, NOR ANY DELAY IN EXERCISING, ON THE PART OF THE
ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY, ANY RIGHT, POWER OR PRIVILEGE
HEREUNDER SHALL OPERATE AS A WAIVER THEREOF.  NO SINGLE OR PARTIAL EXERCISE OF
ANY RIGHT, POWER OR PRIVILEGE HEREUNDER SHALL PRECLUDE ANY OTHER OR FURTHER
EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR PRIVILEGE.  A
WAIVER BY THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY OF ANY RIGHT OR
REMEDY HEREUNDER ON ANY ONE OCCASION SHALL NOT BE CONSTRUED AS A BAR TO ANY
RIGHT OR REMEDY THAT THE ADMINISTRATIVE AGENT OR SUCH OTHER SECURED PARTY WOULD
OTHERWISE HAVE ON ANY FUTURE OCCASION.


 


(C)                                  THE RIGHTS, REMEDIES, POWERS AND PRIVILEGES
HEREIN PROVIDED ARE CUMULATIVE, MAY BE EXERCISED SINGLY OR CONCURRENTLY AND ARE
NOT EXCLUSIVE OF ANY OTHER RIGHTS OR REMEDIES PROVIDED BY LAW.


 


21.                                 SECTION HEADINGS.  THE SECTION HEADINGS USED
IN THIS PLEDGE AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND ARE NOT TO
AFFECT THE CONSTRUCTION HEREOF OR BE TAKEN INTO CONSIDERATION IN THE
INTERPRETATION HEREOF.


 


22.                                 SUCCESSORS AND ASSIGNS.  THIS PLEDGE
AGREEMENT SHALL BE BINDING UPON THE SUCCESSORS AND ASSIGNS OF EACH PLEDGOR AND
SHALL INURE TO THE BENEFIT OF THE ADMINISTRATIVE AGENT AND THE OTHER SECURED
PARTIES AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, EXCEPT THAT NO PLEDGOR MAY
ASSIGN, TRANSFER OR DELEGATE ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS PLEDGE
AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT.


 


23.                                 WAIVER OF JURY TRIAL.  EACH PLEDGOR HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS PLEDGE AGREEMENT, ANY OTHER CREDIT DOCUMENT AND FOR
ANY COUNTERCLAIM THEREIN.


 


24.                                 SUBMISSION TO JURISDICTION; WAIVERS.  EACH
OF THE PLEDGORS HEREBY IRREVOCABLY AND UNCONDITIONALLY:


 

(a)                                  submits for itself and its property in any
legal action or proceeding relating to this Pledge Agreement, and the other
Credit Documents to which it is a party, or for recognition and enforcement of
any judgment in respect thereof, to the non-exclusive general jurisdiction of
the courts of the State of New York, the courts of the United States of America
for the Southern District of New York and appellate courts from any thereof;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar

 

13

--------------------------------------------------------------------------------


 

form of mail), postage prepaid, to such Pledgor at its address referred to in
Section 16 or at such other address of which the Administrative Agent shall have
been notified pursuant thereto;

 

(d)                                 agrees that nothing herein shall affect the
right of the Administrative Agent or any other Secured Party to effect service
of process in any other manner permitted by law or shall limit the right of the
Administrative Agent or any other Secured Party to sue in any other
jurisdiction; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section 24 any special, exemplary, punitive or
consequential damages.

 


25.                               GOVERNING LAW.  THIS PLEDGE AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Pledge Agreement to
be duly executed and delivered by its duly authorized officer as of the day and
year first above written.

 

 

ACCELLENT MERGER SUB INC.

 

 

 

 

 

 

 

By:

/s/ James C. Momtazee

 

 

 

Name:

James C. Momtazee

 

 

Title:

Vice President, Treasurer and

 

 

Assistant Secretary

 

 

 

 

 

 

 

ACCELLENT INC.

 

 

 

 

 

 

 

By:

/s/ Stewart A. Fisher

 

 

 

Name: Stewart A. Fisher

 

 

Title: Chief Financial Officer, Executive Vice
President, Treasurer and Secretary

 

 

 

 

 

 

 

ACCELLENT ACQUISITION CORP.

 

 

 

 

 

 

 

By:

/s/ James C. Momtazee

 

 

 

Name:

James C. Momtazee

 

 

Title:

Treasurer and Assistant Secretary

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO THE PLEDGE AGREEMENT DATED AS OF NOVEMBER 22, 2005, AMONG
MERGER SUB, ACCELLENT INC. (THE “BORROWER”), ACCELLENT ACQUISITION CORP., EACH
OF THE SUBSIDIARIES OF THE BORROWER LISTED ON SCHEDULE 1 HERETO, AND JPMORGAN
CHASE BANK, N.A., AS ADMINISTRATIVE AGENT FOR THE LENDERS FROM TIME TO TIME
PARTIES TO THE CREDIT AGREEMENT REFERRED TO THEREIN.

 

 

ACCELLENT CORP.

 

AMERICAN TECHNICAL MOLDING, INC.

 

BRIMFIELD ACQUISITION CORP.

 

BRIMFIELD PRECISION, LLC

 

CE HUNTSVILLE HOLDINGS CORP.

 

CYCAM, INC.

 

ELX, INC.

 

G&D, INC. d/b/a STAR GUIDE CORPORATION

 

HAYDEN PRECISION INDUSTRIES, LLC

 

KELCO ACQUISITION LLC

 

MACHINING TECHNOLOGY GROUP, LLC

 

MEDSOURCE TECHNOLOGIES, INC.

 

MEDSOURCE TECHNOLOGIES, LLC

 

MEDSOURCE TECHNOLOGIES, NEWTON INC.

 

MEDSOURCE TECHNOLOGIES PITTSBURGH, INC.

 

MEDSOURCE TRENTON, INC.

 

MICRO-GUIDE, INC.

 

NATIONAL WIRE & STAMPING, INC.

 

NOBLE-MET, LTD.

 

PORTLYN, LLC

 

SPECTRUM MANUFACTURING, INC.

 

TENAX, LLC

 

TEXCEL, INC.

 

THERMAT ACQUISITION CORP.

 

UTI CORPORATION

 

UTI HOLDING COMPANY

 

VENUSA, LTD.

 

 

 

 

 

By:

/s/ Stewart A. Fisher

 

 

 

Name: Stewart A. Fisher

 

 

Title: Chief Financial Officer, Vice President,
Treasurer and Secretary

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE PLEDGE AGREEMENT
DATED AS OF NOVEMBER 22, 2005, AMONG
MERGER SUB, ACCELLENT INC. (THE
“BORROWER”), ACCELLENT ACQUISITION
CORP., EACH OF THE SUBSIDIARIES OF THE
BORROWER LISTED ON SCHEDULE 1 HERETO,
AND JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT FOR THE LENDERS
FROM TIME TO TIME PARTIES TO THE CREDIT
AGREEMENT REFERRED TO THEREIN.

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

 

 

 

 

By:

/s/ Bruce Borden

 

 

 

Name:  Bruce Borden

 

 

Title:  Vice President

 

--------------------------------------------------------------------------------


 

SCHEDULE 1
TO THE PLEDGE AGREEMENT

 

SUBSIDIARY PLEDGORS

 

--------------------------------------------------------------------------------


 

SCHEDULE 2
TO THE PLEDGE AGREEMENT

 

Pledged Shares

 

Pledgor

 

Issuer

 

Class of Stock

 

Stock
Certificate No(s)

 

Number of Shares

 

Percentage of
Issued and
Outstanding
Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged Debt

 

Pledgor

 

Issuer

 

Initial Principal Amount

 

Date of Note

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

ANNEX A
TO THE PLEDGE AGREEMENT

 

SUPPLEMENT NO. [    ] dated as of [            ], 200_ to the PLEDGE AGREEMENT
dated as of November 22, 2005, made among ACCELLENT MERGER SUB INC., a Maryland
corporation (“Merger Sub”), a wholly owned subsidiary of ACCELLENT ACQUISITION
CORP., a Delaware corporation (“Holdings”) which shall merge (the “Merger”) with
and into ACCELLENT INC., a Maryland corporation (“Target” and immediately upon
consummation of the Merger with Target as the surviving entity and its
assumption of the obligations of Merger Sub by operation of law, the
“Borrower”), Holdings, the Borrower, each of the subsidiaries of the Borrower
listed on Schedule 1 to the Pledge Agreement (each such subsidiary individually,
a “Subsidiary Pledgor” and, collectively, the “Subsidiary Pledgors”; Merger Sub,
the Borrower, Subsidiary Pledgors and Holdings are referred to collectively as
the “Pledgors”), and JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) for the lenders (the “Lenders”) from time
to time parties to the Credit Agreement referred to below.

 

A.                                   Reference is made to (a) the Credit
Agreement (the “Credit Agreement”) dated as of November 22, 2005, made among
Merger, Sub, the Borrower, Holdings, certain subsidiaries of the Borrower (each
a “Subsidiary” and, collectively,  the “Subsidiaries”), the lending institutions
from time to time parties thereto (each a “Lender” and, collectively, the
“Lenders”), J.P. MORGAN SECURITIES INC., as joint lead arranger and joint
bookrunner (in such capacities, the “Joint Lead Arranger” and “Joint
Bookrunner”), CREDIT SUISSE, as joint lead arranger and joint bookrunner and
syndication agent (in such capacities, the “Joint Lead Arranger” and “Joint
Bookrunner” and “Syndication Agent”), JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) and LEHMAN
COMMERCIAL PAPER INC., as documentation agent (in such capacity “Documentation
Agent”), and (b) the Guarantee dated as of November 22, 2005 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee”), among
Holdings, the Subsidiary Guarantors party thereto and the Administrative Agent.

 

B                                        Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Pledge Agreement.

 

C.                                     The Pledgors have entered into the Pledge
Agreement in order to induce Administrative Agent, the Syndication Agent, the
Documentation Agent, the Lenders and the Letter of Credit Issuers to enter into
the Credit Agreement and to induce the Lenders and the Letter of Credit Issuers
to make their respective Extensions of Credit to the Borrower under the Credit
Agreement and to induce one or more Lenders or affiliates of Lenders to enter
into Hedge Agreements with the Borrower.

 

D.                                    The undersigned Domestic Subsidiaries
(each a “Additional Pledgor”) are (a) the legal and beneficial owners of the
Equity Interests described under Schedule 1 hereto and

 

--------------------------------------------------------------------------------


 

issued by the entities named therein (such pledged Equity Interests, together
with any Equity Interests obtained in the future of the issuer of such Pledged
Shares (the “After-acquired Additional Pledged Shares”), referred to
collectively herein as the “Additional Pledged Shares”) and (b) the legal and
beneficial owners of the Indebtedness (the “Additional Pledged Debt”) described
under Schedule 1 hereto.

 

E.                                      Section 9.12 of the Credit Agreement and
Section 9(b) of the Pledge Agreement provide that additional Subsidiaries may
become Subsidiary Pledgors under the Pledge Agreement by execution and delivery
of an instrument in the form of this Supplement.  Each undersigned Additional
Pledgor is executing this Supplement in accordance with the requirements of
Section 9(b) of the Pledge Agreement to pledge to the Administrative Agent for
the benefit of the Secured Parties the Additional Pledged Shares and the
Additional Pledged Debt and to become a Subsidiary Pledgor under the Pledge
Agreement in order to induce the Lenders and the Letter of Credit Issuers to
make additional Extensions of Credit and as consideration for Extensions of
Credit previously made.

 

Accordingly, the Administrative Agent and each undersigned Additional Pledgor
agree as follows:

 

SECTION 1.  In accordance with Section 9(b) of the Pledge Agreement, each
Additional Pledgor by its signature hereby transfers, assigns and pledges to the
Administrative Agent for the benefit of the Secured Parties, and hereby grants
to the Administrative Agent for the benefit of the Secured Parties, a security
interest in all of such Additional Pledgor’s right, title and interest in the
following, whether now owned or existing or hereafter acquired or existing
(collectively, the “Additional Collateral”):

 

(a)                                  the Additional Pledged Shares held by such
Additional Pledgor and the certificates representing such Additional Pledged
Shares and any interest of such Additional Pledgor in the entries on the books
of the issuer of the Additional Pledged Shares or any financial intermediary
pertaining to the Additional Pledged Shares and all dividends, cash, warrants,
rights, instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the Additional Pledged Shares, provided that the Additional Pledged Shares
under this Supplement shall not include more than 65 percent of the issued and
outstanding Equity Interests in any Foreign Subsidiary;

 

(b)                                 the Additional Pledged Debt and the
instruments evidencing the Additional Pledged Debt owed to such Additional
Pledgor, and all interest, cash, instruments and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such Additional Pledged Debt; and

 

(c)                                  to the extent not covered by clauses
(a) and (b) above, respectively, all proceeds of any or all of the foregoing
Additional Collateral.  For purposes of this Supplement, the term “proceeds”
includes whatever is receivable or received when Additional Collateral or
proceeds are sold, exchanged, collected or otherwise disposed of, whether such
disposition is voluntary or involuntary, and includes proceeds of any indemnity

 

2

--------------------------------------------------------------------------------


 

or guarantee payable to any Additional Pledgor or the Administrative Agent from
time to time with respect to any of the Additional Collateral.

 

Notwithstanding the foregoing, “Additional Collateral” shall not include any
Equity Interests of any Person that is not a Subsidiary except to the extent the
grant by an Additional Pledgor of a Security Interest therein pursuant to this
Supplement to the Pledge Agreement (i) is not prohibited by customary provisions
in such contracts, agreements or instruments governing such Equity Interests or
(ii) is permitted with consent if all necessary consents to such grant of a
Security Interest therein have been obtained from the other parties thereto
(other than to the extent that any such prohibition would be rendered
ineffective pursuant to Sections 9-408 of the Uniform Commercial Code (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law) (it being understood that the foregoing shall not be deemed to
obligate such Additional Pledgor to obtain such consents).

 

For purposes of the Pledge Agreement, (x) the Collateral shall be deemed to
include the Additional Collateral and (y) the After-acquired Pledged Shares
shall be deemed to include the After-acquired Additional Pledged Shares.

 

SECTION 2.  Each Additional Pledgor by its signature below becomes a Pledgor
under the Pledge Agreement with the same force and effect as if originally named
therein as a Pledgor and each Additional Pledgor hereby agrees to all the terms
and provisions of the Pledge Agreement applicable to it as a Pledgor
thereunder.  Each reference to a “Subsidiary Pledgor” or a “Pledgor” in the
Pledge Agreement shall be deemed to include each Additional Pledgor.  The Pledge
Agreement is hereby incorporated herein by reference.

 

SECTION 3.  Each Additional Pledgor represents and warrants as follows:

 

(a)                                  Schedule 1 hereto (i) correctly represents
as of the date hereof (A) the issuer, the certificate number, the Pledgor and
record and beneficial owner, the number and class and the percentage of the
issued and outstanding Equity Interests of such class of all Additional Pledged
Shares and (B) the issuer, the initial principal amount, the Pledgor and holder,
date of and maturity date of all Additional Pledged Debt and (ii) together with
Schedule 2 to the Pledge Agreement, the comparable schedules to each other
Supplement to the Pledge Agreement, includes all Equity Interests, debt
securities and promissory notes required to be pledged hereunder.  Except as set
forth on Schedule 1, the Pledged Shares represent all (or 65 percent in the case
of pledges of Foreign Subsidiaries) of the issued and outstanding Equity
Interests of each class of Equity Interests of the issuer on the date hereof.

 

(b)                                 Such Additional Pledgor is the legal and
beneficial owner of the Additional Collateral pledged or assigned by such
Additional Pledgor hereunder free and clear of any Lien, except for the Lien
created by this Supplement to the Pledge Agreement.

 

(c)                                  As of the date of this Supplement, the
Additional Pledged Shares pledged by such Additional Pledgor hereunder have been
duly authorized and validly issued and, in the case of Additional Pledged Shares
issued by a corporation, are fully paid and non-assessable.

 

3

--------------------------------------------------------------------------------


 

(d)                                 The execution and delivery by such
Additional Pledgor of this Supplement and the pledge of the Additional
Collateral pledged by such Additional Pledgor hereunder pursuant hereto create a
valid and perfected first-priority security interest in the Additional
Collateral, securing the payment of the Obligations, in favor of the
Administrative Agent for the benefit of the Secured Parties.

 

(e)                                  Such Additional Pledgor has full power,
authority and legal right to pledge all the Additional Collateral pledged by
such Additional Pledgor pursuant to this Supplement and this Supplement
constitutes a legal, valid and binding obligation of each Additional Pledgor,
enforceable in accordance with its terms, except as enforceability thereof may
be limited by bankruptcy, insolvency or other similar laws affecting creditors’
rights generally and subject to general principles of equity.

 

SECTION 4.  This Supplement may be executed by one or more of the parties to
this Supplement on any number of separate counterparts (including by facsimile
or other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.  A set of the copies
of this Supplement signed by all the parties shall be lodged with the
Administrative Agent and the Borrower.  This Supplement shall become effective
as to each Additional Pledgor when the Administrative Agent shall have received
counterparts of this Supplement that, when taken together, bear the signatures
of such Additional Pledgor and the Administrative Agent.

 

SECTION 5.  Except as expressly supplemented hereby, the Pledge Agreement shall
remain in full force and effect.

 

SECTION 6.  THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 7.  Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Pledge Agreement, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 8.  All notices, requests and demands pursuant hereto shall be made in
accordance with Section 16 of the Pledge Agreement.  All communications and
notices hereunder to each Additional Pledgor shall be given to it in care of the
Borrower at the Borrower’s address set forth in Section 13.2 of the Credit
Agreement.

 

SECTION 9.  Each Additional Pledgor agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Administrative Agent.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Additional Pledgor and the Administrative Agent have
duly executed this Supplement to the Pledge Agreement as of the day and year
first above written.

 

 

[NAME OF ADDITIONAL PLEDGOR]

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE 1
TO SUPPLEMENT NO. [   ]
TO THE PLEDGE AGREEMENT

 

Pledged Shares

 

Pledgor

 

Issuer

 

Class of Stock

 

Stock
Certificate No(s)

 

Number of Shares

 

Percentage of
Issued and
Outstanding
Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged Debt

 

Pledgor

 

Issuer

 

Initial Principal Amount

 

Date of Note

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------